El Jijez PresideNte Sr. HerNÁNdez,
emitió la opinión del tribunal.
Ante la Corte de Distrito del Distrito Judicial de Ponce presentó demanda en 19 de noviembre de 1908, Cándido José , Franceschi contra Felipe Yaillant, con súplica de que previos los trámites legales se dictara sentencia condenando al de-mandado a devolver al demandante la suma de ochocientos dollars con sn interés legal, desde el mes de julio de 1907, hasta el día de la devolución, y a pagarle seiscientos dollars más como indemnización de daños y perjuicios, con las costas del pleito a cargo del demandado.
Alega el demandante para fundamentar su acción los si-guientes hechos:
Io. Que a fines de julio del año 1907, el demandado, agente de negocios con casa abierta en la Playa de Ponce, se compro-metió a encargar, desde luego, a una fábrica de Nueva York una machina o tren de caballitos, que había de entregar al demandante dentro del término usual que son tres meses, por precio convenido de setecientos dollars y cien dollars más para cubrir otros gastos.
2o. Que las dos partidas expresadas, total ochocientos dollars, fueron puestas por el demandante a disposición del demandado en el mes de julio citado.
3o. Que el demandado no entregó al demandante la machina o tren de caballitos, ni le devolvió los ochocientos dollars -reci-bidos, causándole así perjuicios consistentes, no solo en el interés legal de dicha cantidad desde su recibo hasta su devo-lución, sino en la pérdida del beneficio de seiscientos dollars que hubiera obtenido con la machina dando funciones para el público y ganando cincuenta dollars' mensuales durante doce meses de trabajo.
*296Al contestar la demanda alegó el demandado como primera defensa, que por orden y cuenta del demandante Franceschi había establecido ante corte competente en la ciudad de New York una acción civil contra un señor A. Obregon, agente allí de una fábrica de machinas (hand poiver gallery), para que le entregara uno de esos aparatos'que el demandado por orden del demandante había encargado al expresado agente desde el mes de julio de 1907, o en su defecto le devolviera la canti-dad de ochocientos dollars que el demandante entregó al de-mandado con orden de que los girara al Obregon. al fin indi-, cado, como así lo hizo, estando aun pendiente de resolución la acción ejercitada.
Como segunda defensa, el demandado negó los hechos Io. y 3o. de la demanda, y aceptó el 2°., haciendo constar que la cantidad de $800 le fue entragada por el 'demandante para ser enviada al ya citado A. Obregon de New York, cuya remisión tuvo lugar el 23 de julio de-1907 en un giro de los señores Eamón Cortada, y Ga. Sues, a cargo de Kountze Bros., ban-queros de New York.
Al mismo tiempo' el demandado formuló contra-demanda para que el demandante fuera condenado a pagarle la suma de ciento cincuenta y seis dollars noventa y cinco centavos, con el interés legal desde el momento del desembolso de dicha suma.
Los hechos fundamentales de la contra-demanda son los siguientes:
Io. Que hacia el mes de julio de 1907 el demandante soli-citó y obtuvo del demandado, comisionista con casa abierta en la Playa de Ponce, sus servicios de tal para que pidiera a un señor A. Obregon, agente de New York de una fábrica de machinas, uno de esos aparatos, cuyo precio de setecien-tos dollars había fijado de antemano Obregon, con quien venía entendiéndose el demandante, pues era completamente desconocido para el demandado. .
2o. • Que el demandado se obligó a hacer el pedido por me-dio de su agencia y a desembarcar y entregar el aparato *297solicitado en el caso de que fuera enviado a esta Isla, habién-. dole entregado el demandante para ser girada a Obregón la •cantidad de' ochocientos dollars, setecientos, precio de la machina, y ciento para los gastos, cuyo giro hizo en la forma expresada anteriormente.
3o. Que no habiendo dado cumplimiento Obregon al pedido que se le había hecho, el demandante ordenó al demandado que entablase por medio de sus abogados en New York una acción contra Obregon en reclamación de la machina pedida o de la cantidad -girada, corriendo por cuenta de Franceschi los gastos del pleito; y en cumplimiento de dicha orden la acción fue entablada ante una corte competente, estando aún pendiente la reclamación.
4o. Que con motivo del negocio el demandado ha hecho desembolsos por.cuenta del demandante (en comisión de giro, cable, poder, abogados) y devengado premios por comisión, ascendentes a ciento cincuenta y seis dollars noventa y cinco centavos, que el demandante no ha satisfecho en todo ni en parte al demandado.
A la contestación del demandado opuso el demandante como excepciones, la de que la primera y segunda defensa establecidas en dicha contestación, no exponen hechos sufi-cientes para constituir una oposición a la demanda, y la de que la segunda defensa, en la parte relativa a la alegación segunda de la demanda, es dudosa.
En cuanto a la contra-demanda alegó el demandado que no aduce hechos suficientes para determinar una causa de acción, y que la última alegación de la misma es dudosa, por no fijarse con precisión si la suma de ciento cincuenta y seis dollars que se reclama comprende únicamente los premios por comisión, o si también se extiende a los otros desembolsos que se indican.
Las excepciones previas a las dos defensas de la contesta-ción y a la contra-demanda fueron declaradas sin lugár por orden de la corte de 24 de febrero de 1909; y entonces, al contestar Cándido José Franceschi la contra-demanda, negó *298todas y cada una de las alegaciones contenidas en el escritoen que había sido formulada.
Celebrado el juicio, la corte dictó sentencia en 17 de sep-tiembre- de 1909, registrada en 27 de octubre siguiente, cuya, parte dispositiva dice así:
“Y por tanto debe declarar y declara sin lugar la demanda y con. lugar la contra-demanda; y en consecuencia ordena que el demandado en este pleito señor Felipe Yaillant recobre del demandante señor' Cándido José Franceschi la suma de setenta y cuatro dollars que le-reclama el señor Yaillant en concepto de desembolsos hechos por éste con motivo del negocio mediado entre ambos y a que se refiere la ac-ción presente para la compra de una machina de caballitos interesada. ' por el demandante señor Franceschi, y las gestiones del demandado-Vaillant para que le fuera restituida a éste la suma previamente pa-gada o la entrega de la machina pedida; pudiéndose dictar en tiempo-si fuere necesario, sin más requisito, orden de ejecución para la efec-tividad de esta sentencia y el pago de costas causadas en este pleito y que con tal motivo se conceden, a cuyas costas se condena al deman-dante señor Franceschi.”
Contra esa sentencia interpuso el demandante recurso de-apelación para ante esta Corte Suprema, alegando como mo-tivos que la corte cometió error al declarar sin lugar la de-manda con infracción del artículo 264 del Código de Comercio, que debió aplicar y no aplicó al presente caso, prescindiendo de la preponderancia de la prueba favorable al demandante, y que también erró al declarar, con lugar la contra-demanda, sin que el contra-demandante hubiera probado las alegaciones de ella, infringiendo así el exioma jurídico; “actore non pro-bante, reus est absolvendus.”
No vemos que se haya cometido la infracción del artículo-264 del Código de Comercio.
Las alegaciones de ambas .partes combinadas con el resul-tado de las pruebas, demuestran que Cándido José Franceschi hizo remesa a Felipe Yaillant de ochocientos dollars, sete-cientos para pagar el precio de un tren de caballitos que por *299cuenta del primero había de encargar a New York el segundo, y cien pesos más para gastos, cuyas partidas recibió Vaillant en el mes de julio de 1907, habiendo/ girado a New York su monta.nt.ft de ochocientos dollars, que allí fue percibido por A. Obregon, a quien hizo el encargo del expresado tren de caballitos, sin que éste le diera cumplimiento a pesar de haber recibido el dinero.
Que el pedido del tren de caballitos había de hacerse por Vaillant a Obregon, sin que se dejara en libertad a Vaillant ' para hacerlo a otra pérsona y que Vaillant recibió los ocho-cientos dollars para ser remesados, desde luego, a Obregon en pago adelantado del encargo hecho, aparece justificado por el testimonio del mismo Vaillant y de su dependiente Domingo Marrero, por más que Franceschi sostenga en su declaración, que no indicó a Vaillant la persona a quien debía hacer el encargo ni le ordenó que remitiera el dinero a persona alguna, pues se limitó a entregárselo para que hiciera el pedido. En corroboración 'de los testimonios de Vaillant y de Marrero viene el contenido de la carta que en 23 de julio de 1907 dirigió Vaillant a Obregon haciéndole el pedido del tren de caballitos en nombre de Franceschi, y remitiéndole un giro a su favor por valor de ochocientos dollars para cubrir dicho pedido, en cuya carta hace referencia Vaillant a otra de 29 de junio anterior que dirigió Obregon a Franceschi ofreciéndole por sete-cientos- dollars una galería de caballitos, según el tipo del diseño que le enviaba. A la carta de Vaillant a Obregon hay que agregar otra dirigida por Vaillant en 26 de octubre de 1908' a sus agentes en New York, Melchior Armstrong y Des-sau, que contiene la siguiente cláusula: Por lo que pueda serles útil sobre el negocio Obregon que se debate, les diré que el Sr. Franceschi tiene carta de la fábrica que representa el señor referido, en la cual le contestan al hacerles el pedido que se dirigiera a su representante para■ todo.
Ante esas cartas y las declaraciones de Vaillant y Marrero *300no cabe afirmar como afirma la parte recurrente* qne fia sido infringido el artículo 264 del Código de Comercio,- qne dice así:
“El comisionista que, habiendo recibido fondos'para evacuar un encargo, les diere inversión o destino distinto del de la comisión, abo-nará al comitente el capital y su interés legal, y será responsable desde el día en que los recibió, de los daños y perjuicios originados'a conse-cuencia de haber dejado de cumplir la comisión, sin perjuicio de la acción criminal a que hubiere- lugar. ’ ’
El comisionista Vaillant dió a los ochocientos dollars qne le remitió Franceschi, el destino qne éste le indicó, envián-dolos a Obregon para pago del precio y gastos del tren de caballitos qne en nombre de Franceschi le pedía, y al valerse de Obregon para el cumplimiento del encargo y al hacerle la remesa de los ochocientos dollars, se atuvo, según el'resultado de las pruebas, a las instrucciones de Franceschi; por lo que, además de no haber sido infringido el artículo citado del Código de Comercio, se ha dado debida aplicación por la corte inferior al 254 del mismo Código, preceptivo de que el comi-sionista que en el desempeño de su encargo se sujete a las instrucciones recibidas del comitente, quedará exento de toda responsabilidad para con él.
En cuanto a que la corte inferior cometiera error al de-clarar con lugar la contra-demanda, sin estar justificadas las alegaciones de ella", aparece de las pruebas que Franceschi, en carta de 7 de marzo de 1908, encarecía a Vaillant anulara el pedido del tren de Caballitos, según en carta anterior le había indicado, e hiciera además las gestiones hpcesarias para que le fuera devuelta la cantidad de ochocientos dollars anticipada para el pedido; que para recuperar dicha cantidad, Vaillant envió a los Sres. Melchior Armstrong y Dessau una orden a cargo de Obregon que fué protestada por falta de pago, según lo comunicó Vaillant a Franceschi en carta de julio 20 de 1908; que en 4 de septiembre del mismo año Vaillant escribió a Franceschi manifestándole que como ya sabía, Melchior Armstrong y Dessau, de New York, eran los encargados de llevar *301la acción judicial por medio de sus abogados contra Obregon, y babía recibido carta de dichos señores con copia de otra de los abogados, pidiéndole cincuenta dollars para empezar el pleito, como también pedían las copias de cartas de Obregon y sn traducción al inglés, cuya traducción estaba ya lista para enviarla por el correo próximo y costaba veinte dollars; que según declara Vaillant, mandó cincuenta pesos a los abogados de acuerdo con Franceschi para el pleito que habían de sos-tener contra Obregon, pagó al Notario Gustavo Rodríguez cinco dollars para el otorgamiento del poder, y diez y nueve o veinte dollars a Mr. Lee, por la traducción de las cartas; y que examinados Rodríguez y Lee, confirman lo dicho por Vaillant.
De los méritos probatorios expuestos resulta que Vaillant desembolsó por cuenta de Franceschi para gestionar la devo-lución de los ochocientos dollars remesados a Obregon, cin-cuenta dollars para abogados, cinco para pago de derechos notariales y diez y nueve para traducción de cartas, cuyas partidas dan el total de setenta y cuatro dollars a cuyo pago es condenado Franceschi a virtud de la reconvención del demandado.
Según el artículo 278 del Código de Comercio, el comitente está obligado a satisfacer al comisionista, mediante cuenta justificada, el importe de todos sus gastos y desembolsos, con el interés legal desde el día en que los hubiere hecho hasta su total reintegro.
Cierto es que la cuenta justificada de esos gastos no ha sido pasada por el comisionista al comitente; pero la falta de esa cuenta se ha suplido por pruebas aportadas al juicio, sin oposición del demandante; y de esas pruebas resulta la obligación de pago que por la sentencia se impone al deman-dante.
Se ha alegado también como motivo del recurso, que la cor-te cometió error al dictar la orden de 24 de febrero de 1909, declarando sin lugar las excepciones opuestas a la contesta-ción y a.la contra-demanda; pero como ese error, si existió, visto el resultado de las pruebas, no afecta a los derechos sus-*302tanciales del demandante, kuelga discutirlo, pues no daría lugar a la revocación del fallo, según el artículo 142 del Código de Enjuiciamiento Civil. • ' " ■■
Por las razones expuestas, entendemos que procede lá con-firmación de la sentencia apelada.

Confirmada.

Jueces concurrentes: Sres. Wolf y del Toro.
Los Jueces Asociados Sres. MacLeary y Aldrey, no inter-vinieron en la resolución de este caso.